Citation Nr: 1025706	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach and colon condition.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

In January 2010, the Board reopened the Veteran's claim for a 
gastrointestinal disorder and remanded the reopened claim for 
further evidentiary development.  Pursuant to the Board's Remand 
instructions, the Veteran's recent VA treatment records were 
obtained, and the Veteran was afforded a VA examination and 
opinion to address the relationship between any currently-
diagnosed gastrointestinal disorders and service.  As the 
Veteran's service connection claim remains denied, the case has 
now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed gastrointestinal disorders 
were diagnosed many years after the Veteran's discharge from 
service.

2.  The only medical opinion of record fails to relate any of the 
Veteran's currently-diagnosed gastrointestinal disorders to 
service.  


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard the duty to notify, the Board again notes that the 
Veteran's claim was reopened and remanded for further development 
in January 2010.  After the Board remanded the Veteran's claim, 
the Veteran was provided with a letter issued in February 2010 
which advised the Veteran of the criteria for establishing 
service connection with regard to his reopened claim.  The 
Veteran's claim was subsequently readjudicated, as reflected by 
an April 2010 supplemental statement of the case.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  The Veteran's service, VA, and private 
treatment records have been obtained, and the Veteran has not 
identified any relevant, available evidence that is not of 
record.  The Veteran was also afforded an appropriate VA 
examination and medical opinion.  Additionally, he was scheduled 
to present testimony at an RO formal hearing, but he cancelled 
his hearing request, and he was offered the opportunity to 
testify at a hearing before the Board, but he declined.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

The Veteran's service treatment records from his approximate four 
months of active service fail to reflect any gastrointestinal 
complaints.  (The Board notes that while the Veteran's service 
treatment records do document that the Veteran reported 
experiencing a sore throat in July and September of 1957, which 
could be related to a gastrointestinal disorder, simultaneous 
treatment records include two diagnoses of tonsillitis and do not 
reference a gastrointestinal disorder.)  The Veteran's separation 
examination report reflects that the Veteran's abdomen and 
viscera were clinically assessed as normal, with no 
gastrointestinal disorders noted.

The Veteran first sought service connection for a 
gastrointestinal disorder in March 1969.  At that time, the RO 
requested the Veteran's post-service treatment records from his 
reported private physicians, and statements received from these 
providers in May 1969 reflect that in November 1957 
(approximately one month after the Veteran's discharge from 
service) the Veteran was assessed with duodenal ulcer disease, 
manifested by epigastric pain with flatulence, diarrhea, nausea, 
and occasional emesis (vomiting) and in February 1958, he was 
assessed with a duodenal ulcer based on x-ray evidence.  (To be 
clear, these physicians did not provide records dated in 
1957/1958, but rather, they submitted statements in 1969, in 
which they described these findings as occurring 11+ years 
earlier.)  

The Veteran was afforded a VA examination in May 1969 in 
conjunction with the his stomach condition service connection 
claim, at which time the Veteran was diagnosed with a 
psychophysiological reaction with gastrointestinal repercussion 
and throat condition, assessed as moderately severe, and a small 
sigmoid diverticulum verified by x-ray.  

Thereafter, the Veteran's more recent VA treatment records 
reflect the Veteran's complaints of abdominal pain and 
assessments of gastroesophageal reflux disease (GERD) (also later 
referenced as reflux), diagnosed in 1997; constipation, diagnosed 
in 1999; irritable bowel syndrome (IBS, also later referenced as 
a spastic colon), diagnosed in 2000; hiatal hernia, diagnosed in 
2006; esophagitis, diagnosed in 2006; and unspecified gastritis 
and gastroduodenitis, diagnosed in 2007.  However, the Veteran's 
August 2007 upper endoscopy report notes no evidence of a 
duodenal ulcer.

Pursuant to the Board's recent Remand, the Veteran was afforded a 
VA examination in March 2010, during which the Veteran reported 
developing gastrointestinal problems during service that have 
persisted since his discharge.  The examination report reflects 
that the examiner reviewed the Veteran's claims file and 
chronicled the medical history reflected in the claims folder, as 
well as the medical history provided by the Veteran during the 
examination.  After reviewing these records, including 2007 and 
2009 VA endoscopic testing revealing chronic gastritis, the 
examiner diagnosed the Veteran with chronic gastritis, GERD, and 
IBS.  

The examiner then opined that the Veteran's duodenal ulcer, 
diagnosed in 1957 one month after the Veteran's discharge from 
service, was indeed related to service; however, the examiner 
further noted that the Veteran's duodenal ulcer apparently 
resolved shortly after this diagnosis, as no subsequent treatment 
records reference a duodenal ulcer and the Veteran's 2007 and 
2009 endoscopic studies failed to reveal the presence of a 
duodenal ulcer.   

Turning next to the Veteran's GERD, IBS, and chronic gastritis 
diagnosed during the Veteran's VA examination, the examiner 
opined that these conditions were less likely than not related to 
service.  The examiner noted that there were no gastric 
complaints in service.  The examiner opined that neither the 
Veteran's GERD, diagnosed in 1998, nor his currently-diagnosed 
gastritis is more likely than not related to service, as the 
first diagnosed gastric condition of record was in 1969 many 
years after service.  With regard to the Veteran's IBS, the 
examiner noted that the Veteran was diagnosed with sigmoid 
diverticulitis after service (mistakenly noting this diagnosis in 
1958, whereas the claims file reflects it was first diagnosed in 
1969).  The examiner then found that the large span of time 
between this diagnosis of a colon-related disorder and the 
Veteran's IBS diagnosis in 2000 failed to suggest a relationship 
between the currently-diagnosed IBS and service.  Accordingly, 
the examiner opined that none of the Veteran's currently-
diagnosed gastrointestinal disorders were related to service or 
manifested to a compensable degree within one year of the 
Veteran's discharge from service.

The Board finds that the VA examiner's medical opinion regarding 
the etiology of the Veteran's currently-diagnosed 
gastrointestinal disorders is probative, as it was based on a 
thorough review of the Veteran's claims file and is consistent 
with the evidence of record reflecting that the Veteran was 
diagnosed with his current gastrointestinal disorders many years 
after service.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (holding that among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).

As outlined by the examiner, the Veteran's complaints of 
gastrointestinal distress in November 1957, approximately one 
month after service, were attributed to duodenal ulcer disease, a 
diagnosis affirmed by a February 1958 private treatment record 
reflecting that x-ray studies verified the presence of the 
Veteran's duodenal ulcer.  However, service connection for a 
duodenal ulcer is not warranted, as recent endoscopic tests have 
failed to reveal that the Veteran currently has a duodenal ulcer.  
The Board notes that evidence of a current disability is a 
predicate to establishing entitlement to service connection.  See 
Hickson, 12 Vet. App. at 253; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that in the absence of proof of a 
present disability, there can be no valid claim).  

With regard to the Veteran's currently-diagnosed gastrointestinal 
disorders, namely chronic gastritis, GERD, and IBS, the Board 
notes that the first diagnosis of record of gastritis or a colon-
related disease (sigmoid diverticulitis) is in 1969, 
approximately 12 years after the Veteran's discharge from 
service, and the Veteran's GERD and IBS were diagnosed in 1997 
and 2000, respectively, at least 40 years after service.  Thus, 
the evidence of record reflects that the Veteran's currently-
diagnosed gastrointestinal disorders were diagnosed many years 
after the Veteran's approximate four months of service in 1957, 
thereby supporting the VA examiner's negative nexus opinion.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a theory of service connection may 
be rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Moreover, the Veteran 
has not provided any competent medical evidence to rebut the VA 
examiner's medical opinion or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
Veteran's reports of experiencing gastrointestinal distress 
during and since service.  The Board further notes that the 
Veteran is competent to report the onset and continuity of his 
gastrointestinal symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (a lay person is competent to report symptoms 
based on personal observation when no special knowledge or 
training is required).  In addition, the Board does not 
necessarily discount the Veteran's reports due to the lack of 
contemporaneous treatment of record.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Nevertheless, the Veteran, as a 
lay person, is not competent to assign medical diagnoses to his 
various gastrointestinal complaints, and the medical evidence of 
record reflects that the Veteran's current gastrointestinal 
disorders were diagnosed many years after his discharge from 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons, such as the Veteran, are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).

Thus, given that the Veteran's currently-diagnosed 
gastrointestinal disorders were diagnosed many years after 
service, coupled with the only medical opinion of record failing 
to relate any of the Veteran's currently-diagnosed 
gastrointestinal disorders to service or find that they 
manifested to a compensable degree within one year of service, a 
basis for granting service connection for a gastrointestinal 
disorder has not been presented.  Accordingly, the Veteran's 
appeal is denied.


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


